department of the treasury internal_revenue_service washington d c tax exempt and government entities uniform issue list i dec etl rat legend plan a amount amount bank m company o company p dear this letter is in response to a ruling_request dated date as supplemented by letters dated october and date in which you request a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested you are a terminated employee of company o and participated in plan a on date you made a written request for a direct_rollover of your entire account balance in m however it was determined that bank m could not accept amount as a rollover_contribution bank m assisted you in setting up a brokerage account with company p to accept amount as a rollover_contribution however in preparing the application to set up the account company p misunderstood and the brokerage account was established as an individual_account you did not discover that the brokerage account was not an ira account until you received form 1099-div from company p based on the above facts and representations you request that the internal_revenue_service waive the 60-day rollover requirement contained in code sec_402 with respect to the distribution of amount code sec_402 provides in general that any amount distributed form a qualified_trust must be transferred to an eligible_retirement_plan no later than the day following the day of receipt in order to avoid inclusion in the distributee’s gross_income code sec_402 provides that the term eligible_retirement_plan means i an individual_retirement_account described in sec_408 ii an individual_retirement_annuity described in sec_408 iii a qualified_trust and iv an annuity plan described in sec_403 v an eligible_deferred_compensation_plan described in sec_457 which is maintained by an eligible_employer described in sec_457 and vi an annuity_contract described in sec_403 if any portion of an eligible_rollover_distribution is attributable to payments or distributions from a designated_roth_account as defined in sec_402a an eligible_retirement_plan with respect to such portion shall include only another designated_roth_account and a roth_ira code sec_402 provides that the secretary may waive the 60-day requirement under sec_402 where the failure to waive such requirement would be against equity or good conscience revproc_2003_16 r b provides guidance on applying to the internal_revenue_service for a waiver of the 60-day rollover requirement contained in code sec_402 the procedure states that in determining whether to grant a waiver of the 60-day rollover requirement the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented demonstrates that you attempted to execute a direct_rollover of the distribution of your account balance from plan a into an ira however due to an error on the application prepared by bank m amount was transferred to an individual_account instead of an ira therefore pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to amount you are granted a period of days from the issuance of this letter_ruling to transfer amount into one or more iras provided all other requirements of sec_402 except the 60-day requirement are met with respect to such transfer the amount of the contribution will be considered a rollover_contribution within the meaning of sec_402 and not includible in gross_income no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or income_tax regulations thereunder which may be applicable this letter is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited as precedent aime vostons lease contact ee sincerely cr btss a ccthon carlton a watkins manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice
